Case 1:19-cv-01784-WFK-SJB Document 1 Filed 03/28/19 Page 1 of 8 PageID #: 1

               ORIGINAL
                       IN THE UNITED STATES DISTRICT COURT                   MAR 2 S 2019
                     FOR THE EASTERN DISTRICT OF NEW YORk
                                                                     PRO SE OFFICE
                                                   Complaint for a Civil Case

                                                   CaseN^IV 1.Q —
(Write thefull name ofeach plaintiffwho isfiling
                                                   (to befilled in by the Clerk's Office)
this complaint. Ifthe names ofall the plaintiffs
cannotfit in the space above, please write "see
                                                   Jury Trial;        Yes       No
attached" in the space and attach an additional                   (check one)
page with thefull list ofnames.)


   -against-
                                                          KUNTZ, J


      ^4 - r                                              BULSARA, M.J
(Write thefull name ofeach defendant who is
being sued. Ifthe names ofall the defendants
cannotfit in the space above, please write "see
attached" in the space and attach an additional
page with thefull list ofnames.)
Case 1:19-cv-01784-WFK-SJB Document 1 Filed 03/28/19 Page 2 of 8 PageID #: 2




I.    The Parties to This Complaint

            The Plaintiff(s)

            Provide the information below for each plaintiff named in the complaint. Attach
            additional pages if needed.

                   Name

                   Street Address

                   City and County
                   State and Zip Code
                   Telephone Number
                   E-mail Address                                                @n nn6U

      B.    The Defendant(s)

            Provide the information below for each defendant named in the complaint,
            whether the defendant is an individual, a government agency, an organization, or
            a corporation. For an individual defendant, include the person's job or title (if
            known). Attach additional pages if needed.

            Defendant No. 1

                   Name                   <£-l<g-l\a ()rV(r7f).
                   Job or Title                   dtv4. V-1
                   (if known)
                   Street Address                       Ttwhoy                                  ,
                   City and County
                   State and Zip Code      l)yui]hrk
                   Telephone Number
                   E-mail Address
                   (if known)

            Defendant No. 2

                   Name

                   Job or Title
                   (if known)
                   Street Address

                   City and County
Case 1:19-cv-01784-WFK-SJB Document 1 Filed 03/28/19 Page 3 of 8 PageID #: 3




                     State and Zip Code
                     Telephone Number
                     E-mail Address
                     (if known)

             Defendant No. 3

                     Name
                     Job or Title
                     (if known)
                     Street Address
                     City and County                                               .=
                     State and Zip Code
                     Telephone Number
                     E-mail Address
                     (if known)

             Defendant No. 4

                     Name
                     Job or Title
                     (if known)
                      Street Address
                      City and County
                      State and Zip Code
                      Telephone Number
                     E-mail Address
                     (if known)

n.    Basis for Jurisdiction

      Federal courts are courts of limited jurisdiction (limited power). Generally, only two
      types ofcases can be heard in federal court: cases involving a federal question and cases
      involving diversity of citizenship ofthe parties. Under 28 U.S.C. § 1331, a case arising
      under the United States Constitution or federal laws or treaties is a federal question case.
      Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
      State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
      case. In a diversity of citizenship case, no defendant may be a citizen ofthe same State
      as any plaintiff.
Case 1:19-cv-01784-WFK-SJB Document 1 Filed 03/28/19 Page 4 of 8 PageID #: 4




      What is the basis for federal court jurisdiction? (check all that apply)
            □ Federal question                             □ Diversity of citizenship

      Fill out the paragraphs in this section that apply to this case.

      A.      If the Basis for Jurisdiction Is a Federal Question

              List the specific federal statutes, federal treaties, and/or provisions of the United
              States Constitution that are at issue in this case.




      B.      If the Basis for Jurisdiction Is Diversity of Citizenship

              1.      The Plaintiff(s)

                      a.      If the plaintiff is an individual

                              The plaintiff, (name)                                 is a citizen of
                              the State of (name)

                      b.      If the plaintiff is a corporation

                              The plaintiff, (name)                               j is incorporated
                              under the laws of the State of (name)
                              and has its principal place of business in the State of (name)


                      (If more than one plaintiff is named in the complaint, attach an additional
                      page providing the same information for each additional plaintiff.)

                      The Defendant(s)

                      a.      If the defendant is an individual

                              The defendant, (name)                                 , is a citizen of
                              the State of (name)                                . Ot* is a citizen of
                              (foreign nation)
Case 1:19-cv-01784-WFK-SJB Document 1 Filed 03/28/19 Page 5 of 8 PageID #: 5




                            Ifthe defendant is a corporation

                            The defendant,(name)                             ,is
                            incorporated under the laws ofthe State of(name)
                                                        ,and has its principal place of
                            business in the State of(name)                               . Or is
                            incorporated under the laws of(foreign nation)
                                                        , and has its principal place of
                             business in (name)                                ..

                    (Ifmore than one defendant is named in the complaint, attach an
                    additionalpage providing the same informationfor each additional
                     defendant.)

             3.      The Amount in Controversy

                     The amount in controversy—^the amount the plaintiff claims the defendant
                     owes or the amount at stake—is more than $75,000, not counting interest
                     and costs of court, because (explain):

                     J If                                                ilalue^ cf
                    "mhat                                                  •


m.    Statement of Claim

      Write a short and plain statement ofthe claim. Do not make legal arguments. State as
      briefly as possible the facts showing that each plaintiff is entitled to the damages or other
      relief sought. State how each defendant was involved and what each defendant did that
      caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
      ofthat involvement or conduct. If more than one claim is asserted, number each claim
      and write a short and plain statement of each claim in a separate paragraph. Attach
      additional pages if needed.




      A'l'g'                                      '^rkpjnio:^!
     4q Ai.saVoV'g. rf\e.                                 \o                          dpll^r iH
  Case 1:19-cv-01784-WFK-SJB Document 1 Filed 03/28/19 Page 6 of 8 PageID #: 6




      ML




           uj/fh r^y
                       /S lo



                  /}v^                Sofi^'^lxj-/ / / — >--
           undsX rr?u fzA i-hKir act'
           my fc.e.t -h_                    f- fAf^t

             u "Vi(?!.<?£> r^cof^n^i Im dfekiAQ
                       ~h dfdzr
                         dKoi fe                                    ^




7^~
Case 1:19-cv-01784-WFK-SJB Document 1 Filed 03/28/19 Page 7 of 8 PageID #: 7




     IV-                                                    _____   _




                ZJ^_ dsJOhj 7i4e (puft io qMvT
           S±dl(i^ Mon (mi Ji frivfe lov-
           (^sj-jqn~for fiot'ZVa HroK
           .-IrxjQ-US^

              C          Com]go             ad:ion__WDr
                      rorn    rrvL      •O' kofe aV

           zfe.'jD 2l_^rK __ da^__"ip _^K.-eic_
                                       mi
                                 dnd /zit^^t
                  /j3^j2=
                                in&ur^n^E- VPf jj\£^
           pejcrt S ifMS^
                  ^         frillIion -ik-g- -pee
Case 1:19-cv-01784-WFK-SJB Document 1 Filed 03/28/19 Page 8 of 8 PageID #: 8




IV.   Relief


      State briefly and precisely what damages or other relief the plaintiff asks the court to
      order. Do not make legal arguments. Include any basis for claiming that the wrongs
      alleged are continuing at the present time. Include the amounts of any actual damages
      claimed for the acts alleged and the basis for these amounts. Include any punitive or
      exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
      actual or punitive money damages.




V.    Certification and Closing

      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
      knowledge, information, and beliefthat this complaint:(1)is not being presented for an
      improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
      cost oflitigation;(2)is supported by existing law or by a nonfrivolous arguinent for
      extending, modifying, or reversing existing law;(3)the factual contentions have
      evidentiary support or, if specifically so identified, will likely have evidentiary support
      after a reasonable opportunity for further investigation or discovery; and (4)the
      complaint otherwise complies with the requirements ofRule 11.

      A.       For Parties Without an Attorney

               I agree to provide the Clerk's Office with any changes to my address where case-
               related papers may be served. I understand that my failure to keep a current
               address on file with the Clerk's Office may result in the dismissal of my case.

               Date of signing:

               Signature ofPlaintiff
               Printed Name ofPlaintiff
